IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Realty Enterprises, LLC    :
and Stephen Sudhop,        :
                           :
                Appellants :
                           :
          v.               : Nos. 1066 C.D. 2018
                           :      1096 C.D. 2018
Marple Township            :


PER CURIAM
                                 ORDER



      NOW, this 8th day of July, 2019, it is ordered that the above-captioned
Memorandum Opinion, filed May 22, 2019, shall be designated OPINION and shall
be REPORTED.